Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-10 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to claim 1, penultimate line, the word “reserved” has no clear meaning.  The patentable metes and bounds of the “gap” limitation and the claim is unclear.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1-9 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Guangdong Xinbao (CN 204112133U).
          Guangdong Xinbao teaches an electric steam iron including an ironing panel body or staving 311 (figure 1) and a main ironing surface 1.  An electric heater 322 is provided embedded in the body 311 for heating a steam generating chamber 3 and the main ironing surface.  The main ironing surface includes a portion heated by the heater 322 and a patch portion 6 which is defined in the middle of the surface and including a gap between the body and the ironing surface.  The gap is provided with a steam channel or inlet 314 (figure 1, for example) and then the steam passes through the patch portion and out to the article being ironed.  The main ironing portion and the patch portion are formed in a continuous surface and the gap (at least 2.5mm, for example) defining a patch area yields a heat homogenizing cavity.  The gap or patch is reserved (is designated?) and provides such that “heat balance is maintained at a specific temperature” (paragraph 25).             
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guangdong Xinbao in view of Hahn (2008/0168688).
          Guangdong Xinbao discloses the invention as claimed. Guangdong Xinbao teach a steam iron including a pressing surface with a “patch” portion or area with a cavity or gap there behind for homogenizing the temperature of the steam iron.  The pressing surface is useful for aiding in removing wrinkles from a garment.  However, Guangdong Xinbao do not suggest including a brush for use in aiding in the removal of wrinkles from the garment.
          Hahn teaches a steam iron including a pressing surface including steam outlets for treating an article.  Further, Hahn teaches an accessory 10 useful for brushing the article.  the accessory includes a line of brush bristles 13 (figure 1, for example).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the iron of Guangdong Xinbao as including a brush accessory for brushing or aiding in removing wrinkles from a garment.  Providing a brush would allow the gentle treatment of an article and avoid the possibility of scorching or damaging the article.

   
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cai, Sebo, Janis, Amsel et al. and Dodier et al. and Laudahn et al. illustrate steam irons including patches or gaps.
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732